The DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	6. The vehicle headrest of claim 1, wherein the foam member is formed of a closed cell foam.
Allowable Subject Matter
2.	Claims 1-15 are allowed and claims 16-18 are canceled.

3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest a vehicle headrest comprising: an electro-acoustic transducer; an acoustic enclosure supporting the electro-acoustic transducer; and a unitary foam member coupled to the acoustic enclosure, the foam , the second region being coupled with the first region in a seamless transition having a smooth contour, wherein the second region defines an array of apertures formed in the second region of the foam member that further defines a speaker grille that is configured to overlie the electro- acoustic transducer, and whereby the greater firmness of the second region is configured to provide uniform support for a cover layer material over the array of apertures, when taking the claim as a whole.

Citation of Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of (US 2017/0334708), Cheon discloses a headrest having a headrest outer cover and a cushion part adhered to an inner side of the outer cover before forming expansion molding of a blowing agent and is made of material having high elongation and low resistant elasticity. A diaphragm part is adhered to the inner side of the cushion part and prevents the blowing agent from penetrating into the cushion part. A stay frame fixes the headrest to a sheet and the blowing agent is filled in the inner side of the headrest and the outer cover with an expansion molding while surrounding the stay frame. The stay frame fixes the headrest to the sheet and the blowing agent is filled in the inner side of the headrest outer cover with the expansion molding while surrounding the stay frame, so that the cushion part can be stably adhered to the cover 

In view of (US 2004/0021350), House discloses  seatback with a surface. Two speakers have respective lateral dimension coupled to the surface of the seatback where the two dimensions are equal. A sound barrier is coupled to the surface of the seatback and positioned between the two speakers. The sound barrier has an outermost surface spaced from the surface of the seatback by a distance. The sound barrier is positioned between the two speakers, thereby reducing cross-talk between the two speakers. The system can be used as primary frequency speakers for a sound system in conjunction with low frequency speakers to improve spatial characteristics of stereo or surround sound systems (see fig. 1-2, 13,15-16,  ¶ 0040,0042,0066,0069, 0074). 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651